DETAILED ACTION
Receipt of Arguments/Remarks filed on 7/2/2021 is acknowledged. Claims 1-16 and 33-36 are currently pending. Claims 17-32 have been cancelled. Claims 2-4, 6-7, 9-12 and 33-36 have been amended.  
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 1-16 and 33-36 are allowable. The restriction requirement among the species of the further comprising one or more additional components in claim 6, as set forth in the Office action mailed on 01/26/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement among the species of the further comprising one or more additional components in claim 6, as set forth in the Office action mailed on 01/26/2021, is withdrawn. The non-elected species of the further comprising one or more additional components in claim 6, are no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


REASONS FOR ALLOWANCE
Applicant’s arguments, filed 7/2/2021, with respect to claims 1-16 and 33-36 rejected under 35 U.S.C 112(b) have been fully considered and are persuasive. The rejection of claims 1-16 and 33-36 under 112(b) has been withdrawn. The arguments are persuasive because with respect to the indefiniteness rejection of claims 1, 17 and 33-36 over the instant claims not clearly stating what exactly the synergistic combination results in, the applicant have provided examples in instant specification in which synergistic effects were demonstrated and the instant specification state that synergy refers to the effect wherein a combination of two or more components provides result which is greater than the sum of the effects produced by the agents when used alone. The instant specification also state that the glutathione level synergistically increased with the claimed combination. Thus, the limitation “synergistic combination” in light of the instant specification does not render the claim indefinite. With respect to claims 2-4 and 7, applicant have amended the claims to clarify that glucoraphanin is the sulforaphane precursor, myrosinase is the enzyme capable of converting the sulforaphane precursor to sulforaphane and ascorbic acid is the enzyme potentiator. Thus, the amended claims 2-4 and 7 also do not present indefiniteness issues. With respect to claim 6, applicant have amended the claim to delete the limitation “silymarin” which rendered the claim indefinite. With respect to claims 5 and 8-16, the claims were included in the rejection as they depended on a rejected claim base and did not clarify the issues. Thus, the rejection of claims 5 and 8-16 is also withdrawn.  
Applicant’s arguments, filed 7/2/2021, with respect to claims 1-4, 6-8, and 15-16 rejected under 35 U.S.C 102 have been fully considered and are persuasive. The rejection of claims 1-4, 6-8, and 15-16 
   Applicant’s arguments, filed 7/2/2021, with respect to claims 1-16 and 33-36, rejected under 35 U.S.C 103 have been fully considered and are persuasive. The rejection of claims 1-16 and 33-36 under 103 has been withdrawn. The arguments are persuasive because the Cuomo reference was relied upon in this rejection as an evidentiary reference to state that the synergistic combination of the claimed components was disclosed by Cuomo before the effective filing date of the present invention. However, as discussed supra, applicant’s arguments regarding Cuomo not disclosing all the components recited in claim 1 and that broccoli concentrate taught by Cuomo does not necessarily contain all the components recited in claim 1(i) are persuasive and therefore, the 103 rejection relying in Cuomo for the synergistic combination is withdrawn. 
Applicant’s arguments, filed 7/2/2021, with respect to the nonstatutory double patenting rejections over US 9,421,183, US 10,583,178, copending Application No. 16/701,644 (USPGPUB No. 20200101143), copending Application No. 17/007,067 (USPGPUB No. 20210008176), have been fully considered and are persuasive. These nonstatutory double patenting have been withdrawn. The arguments are persuasive because the above US patents and copending applications also do not teach the two instantly claimed active components in combination and having synergistic effect and based on that, applicant's arguments are persuasive.

The terminal disclaimer filed on 7/2/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,688,158 has been reviewed and is accepted. The terminal disclaimer has been recorded.

The following is an examiner’s statement of reasons for allowance:
The instant claims recite a composition comprising a synergistic combination of i) a sulforaphane precursor, an enzyme capable of converting the sulforaphane precursor to sulforaphane, and an enzyme potentiator and ii) a milk thistle extract or powder. While the prior art reference Cuomo teaches the combination of milk thistle extract and broccoli concentrate in Table 1, the reference does not teach that the broccoli concentrate comprises the components recited in claim 1(i), which are the required components for the synergistic combination. The prior art does not teach that these claimed component would necessarily be comprised in a broccoli concentrate or extract. Thus, applicant’s argument that the prior art does not state or suggest that all broccoli extracts and powders necessarily have the components recited in claim 1(i) and that Cuomo does not disclose the claimed combination is persuasive. Therefore, since the prior art does not teach the combination of the claimed components and specifically a synergistic combination of the claimed component, the claims are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-16 and 33-36 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S/               Examiner, Art Unit 1616                                                                                                                                                                                         
/ABIGAIL VANHORN/               Primary Examiner, Art Unit 1616